                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    G. DANIEL WALKER,                          Case No. 19-cv-01430-SI
                                   8                 Plaintiff,
                                                                                   ORDER
                                   9           v.
                                                                                   Re: Dkt. Nos. 19, 20
                                  10    W. L. MUNIZ, et al.,
                                  11                 Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On September 24, 2019, the federal claims in this action were
                                  14   dismissed and this removed action was remanded to the San Francisco
                                  15   County Superior Court so that plaintiff could pursue his state law claims
                                  16   there.
                                  17          On October 17, 2019, plaintiff filed a “motion to set aside” the
                                  18   September 24, 2019, order and a “notice of total disability and unable to
                                  19   plead requesting ADA accommodations.” Docket Nos. 19 and 20.
                                  20
                                       Plaintiff contends that prison officials at the California Medical Facility in
                                  21
                                       Vacaville and at Corcoran State Prison (both located in the Eastern District
                                  22
                                       of California) are not providing adequate accommodation for his serious
                                       vision problems and the failure to do so has impeded his ability to prepare
                                  23
                                       the amended complaint that this court ordered in June 2019. Although it is
                                  24
                                       doubtful this court has jurisdiction to entertain any request in this action
                                  25
                                       that has been remanded to the superior court, the court will assume for
                                  26
                                       present purposes that it does have jurisdiction, given that plaintiff is
                                  27
                                       seeking an order undoing an earlier order from this court.
                                  28
                                   1         The motion to set aside the September 24, 2019, order is DENIED.
                                   2   Docket No. 19. The federal claims properly were dismissed because the
                                   3   original complaint did not state a federal claim upon which relief could be
                                   4   granted and plaintiff did not file an amended complaint to cure the many
                                   5   deficiencies identified in the order of dismissal with leave to amend,
                                   6   although he had more than three months to prepare that amended
                                   7   complaint. Plaintiff states that he was working on his amended complaint,
                                   8   but his exhibit suggests that only the first page of the amended complaint
                                   9   has been completed in the many months he had to prepare the document,
                                  10   Docket No. 18-1 at 15, and elsewhere he reports that he is unable to plead,
                                  11   see Docket No. 19 at 1. During the time when he could have been preparing
                                  12   his amended complaint, plaintiff devoted substantial time to other efforts,
Northern District of California
 United States District Court




                                  13   e.g., filing typed documents in other cases in other courts, see Docket No.
                                  14   18-1 at 16-18, and preparing lengthy typed memoranda to complain to
                                  15   prison officials about his care, id. at 39-40, 52-56. At least part of
                                  16   plaintiff’s problem appears to be that he is trying to do too many different
                                  17   things with his limited resources, rather than concentrate his efforts on this
                                  18   litigation.
                                  19         Plaintiff’s request for an order compelling prison officials to provide
                                  20   accommodations for him is DENIED. Docket No. 20. Plaintiff essentially
                                  21   concedes that he cannot prepare an amended complaint and litigate this
                                  22   action. Without a pleading that states a claim, the court would not grant
                                  23   interim relief such as ordering prison officials in the Eastern District of
                                  24   California to provide ADA accommodations or appointing counsel. One
                                  25   criteria for the issuance of a preliminary injunction is that the plaintiff has
                                  26   demonstrated a likelihood of success on the merits. see Winter v. Natural
                                  27   Res. Defense Council, Inc., 555 U.S. 7, 20 (2008). Another requirement
                                  28   for a preliminary injunction is that the injunctive relief be based on claims
                                                                              2
                                   1   pled in the complaint because the “court’s equitable power lies only over
                                   2   the merits of the case or controversy before it.”           Pacific Radiation
                                   3   Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir. 2015);
                                   4   see, e.g., id. at 636-38 (district court properly denied plaintiff’s request for
                                   5   an injunction to prevent HIPAA violation, where plaintiff had not asserted
                                   6   a claim for a HIPAA violation). A primary consideration for appointment
                                   7   of counsel is the likelihood of success on the merits. See Wilborn v.
                                   8   Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). But the court cannot
                                   9   make those sorts of determinations without an amended complaint, which
                                  10   plaintiff has not provided and states he cannot provide. Moreover, the
                                  11   ADA accommodation problems are occurring at the California Medical
                                  12   Facility and Corcoran State Prison, both of which are located in the Eastern
Northern District of California
 United States District Court




                                  13   District of California. See Docket No. 18 at 2-3. Docket No. 18-1. If
                                  14   plaintiff believes that the dismissal of his federal claims is due to conduct
                                  15   of prison officials at the California Medical Facility or Corcoran State
                                  16   Prison, he can file a new action against those officials asserting a claim for
                                  17   denial of access to the courts or an ADA claim or both. The proper venue
                                  18   for such an action would be the United States District Court for the Eastern
                                  19   District of California rather than the Northern District of California.
                                  20         The clerk will send a copy of this order to the San Francisco County
                                  21   Superior Court for filing in Case Number CGC 17-560446. The clerk
                                  22   should highlight this paragraph so the receiving court understands the case
                                  23   in which the document is to be filed.
                                  24         IT IS SO ORDERED.
                                  25   Dated: October 21, 2019
                                  26                                         ______________________________________
                                                                             SUSAN ILLSTON
                                  27                                         United States District Judge
                                  28
                                                                              3
